                                           Case 4:20-cv-00981-YGR Document 42 Filed 09/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT
                                   7                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9   ALAN STRICKLAND AND KELLY STRICKLAND,              Case No. 20-cv-981-YGR
                                  10           Plaintiffs,                                ORDER GRANTING LEAVE TO FILE AN
                                                                                          AMENDED JOINT ANSWER AND
                                  11                                                      COUNTERCLAIM; DENYING ADMINISTRATIVE
                                          v.
                                                                                          MOTION TO SEAL
Northern District of California




                                  12
 United States District Court




                                       MASAI UJIRI; TORONTO RAPTORS; MAPLE
                                  13   LEAF SPORTS & ENTERTAINMENT;
                                       NATIONAL BASKETBALL ASSOCIATION,                   DKT. NO. 35, 38
                                  14
                                               Defendants.
                                  15

                                  16
                                               Pending before the Court is the Motion of defendants Masai Ujiri and Toronto
                                  17
                                       Raptors/Maple Leaf Sports & Entertainment for Leave to File an Amended Joint Answer and
                                  18
                                       Counterclaim. (Dkt. No. 35.) The only proposed amendment asserts a counterclaim on defendant
                                  19
                                       Ujiri’s behalf against plaintiff Alan Strickland for excessive force pursuant to 42 U.S.C. § 1983,
                                  20
                                       assault, battery, and intentional infliction of emotional distress, based upon recently obtained
                                  21
                                       discovery in this matter. In all other respects, defendants’ original Joint Answer remains
                                  22
                                       unchanged. Per the Court’s scheduling order (Dkt. No. 30), any motions to amend pleadings at this
                                  23
                                       point in the proceedings require a showing of good cause pursuant to Rule 16(b)(4). The Court
                                  24
                                       finds such good cause and the motion is GRANTED.1
                                  25

                                  26
                                               1
                                  27              Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds this motion appropriate for decision without oral argument. Accordingly, the Court VACATES
                                  28   the hearing set for September 22, 2020.
                                           Case 4:20-cv-00981-YGR Document 42 Filed 09/15/20 Page 2 of 3




                                   1          Defendants bring their motion pursuant to Rules 15 and 16(b)(4). A request to amend a
                                   2   pleading after the Court’s deadline for doing so implicates both Rule 15 and 16.2 Rule 16(b)
                                   3   governs the issuance and modification of pretrial scheduling orders, and Rule 15(a) governs
                                   4   amendment of pleadings. Fed. R. Civ. P. 16(b) and 15(a). “Rule 16(b)’ s ‘good cause’ standard
                                   5   primarily considers the diligence of the party seeking the amendment.” Johnson v. Mammoth
                                   6   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Under Rule 15(a), “[t]he four factors
                                   7   commonly used to determine the proprietary of a motion for leave to amend are bad faith, undue
                                   8   delay, prejudice to the opposing party, and futility of amendment.” Abels v. JBC Legal Group,
                                   9   P.C., 229 F.R.D. 152, 155-56 (N.D. Cal. 2005) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
                                  10          Based upon the timing of the discovery responses giving rise to the proposed amendment,
                                  11   the Court finds good cause to permit the filing of the proposed amended joint answer and
                                  12   counterclaim pursuant to Rule 16(b)(4). The record indicates no failure of diligence by defendants
Northern District of California
 United States District Court




                                  13   in seeking leave to amend at this time. On July 21, 2020, plaintiffs served their first document
                                  14   production, which contained several pieces of video footage including that of plaintiff Alan
                                  15   Strickland’s body camera, capturing the alleged encounter from his viewpoint. The motion to
                                  16   amend was filed with reasonable diligence thereafter.
                                  17          The Court further finds no reason to alter the current scheduling order beyond permitting
                                  18   this amendment. Trial is over fourteen months away, beginning on December 13, 2021, and fact
                                  19   and expert discovery deadlines are also several months away, on April 2, 2021 and June 4, 2021,
                                  20   respectively. While plaintiffs suggest that the proposed amendment will require pushing out
                                  21   discovery deadlines and the trial, they do so in only the most conclusory manner.
                                  22          Further, considering the factors applicable to leave to amend under Rule 15, the Court does
                                  23   not find bad faith, undue delay, prejudice to plaintiff, or futility of the proposed amendment. That
                                  24   defendant Ujiri did not file a counterclaim immediately against plaintiff Strickland does not imply
                                  25   bad faith. Strickland does dispute that the video upon which the counterclaim is based was recently
                                  26
                                              2
                                  27
                                                See Phillips, J. and Stevenson, J., FED. CIV. PRO. BEFORE TRIAL (Rutter Group Prac.
                                       Guide) § 15:32 (“Once the scheduling order deadline has passed, Rule 16(b)(4) requires a party to
                                  28   show ‘good cause’ before being granted leave to amend the pleadings, in addition to the showing
                                       required under Rule 15.”) (emphasis in original).

                                                                                         2
                                           Case 4:20-cv-00981-YGR Document 42 Filed 09/15/20 Page 3 of 3




                                   1   produced in discovery. Filing the request to amend thereafter suggests neither bad faith nor undue
                                   2   delay. Further, no prejudice has been shown. Discovery is in its early stages, the discovery
                                   3   deadlines are several months away, and no depositions apparently have been taken by any party.
                                   4   The proposed amendment does not fail on its face to state a claim. The merits analysis Strickland
                                   5   urges is not appropriate on a motion to amend the pleadings. Defendants meet the objective factors
                                   6   for granting leave to amend.
                                   7          With respect to the administrative motion to seal (Dkt. No. 38), the motion is DENIED AS
                                   8   MOOT. Plaintiffs seek to seal documents designated by defendant NBA as confidential pursuant to
                                   9   the protective order entered in this case. Defendant NBA filed a response to the motion (Dkt. No.
                                  10   40) withdrawing the confidentiality designation as to the document identified as Exhibit 4 to
                                  11   plaintiffs’ administrative motion. Thus, the administrative motion as to Exhibit 4 is moot.
                                  12   Plaintiffs further seek to seal two-and-a-half pages of proposed supplemental briefing based on that
Northern District of California
 United States District Court




                                  13   document, identified as Exhibit 5 to the administrative motion. The Court has considered the
                                  14   arguments therein and finds that they do not alter the analysis. Plaintiffs are directed to file an
                                  15   unredacted version of the documents on the public docket within 7 days of issuance of this Order.
                                  16   See Civil L. R. 79-5(f)(2).
                                  17          Defendants shall file their proposed amended joint answer and counterclaim within 3 court
                                  18   days of issuance of this Order.
                                  19          Plaintiffs shall file their response to the counterclaim within 21 calendar days thereafter.
                                  20          This Order terminates Docket Nos. 35 and 38.
                                  21          IT IS SO ORDERED.
                                  22   Date: September 15, 2020                          _______________________________________
                                                                                                 YVONNE GONZALEZ ROGERS
                                  23                                                        UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                          3
